Allowable Subject Matter
Claims 1, 3, 5-12, 14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior arts of the record such as Ophir teaches executing a request for retrieval data over time intervals (paragraphs 71-72).  A data stream may be identified by providing the two coordinates representing the source and the metric such as server1, cpu_load or server2, memory_usage (paragraph 57). Xiao teaches when assigning work targets to a shared resource, the service may ensure that the throughput limit sustainable by any of the shared resources exceeds the sum of the provisioned capacities of the work targets.  Token bucket populations represent throughput capacities, the shared resource is capable of handling additional work requests, one or more of the work targets is unable to accept incoming work requests (paragraphs 161, 176).
None of the prior arts of the record teaches wherein:
response to receiving a query from a computing device via a network: determine the query for execution over a plurality of sequential time slices, wherein one sequential time slice of the plurality of sequential time slices includes a first utilization level of a plurality of utilization levels that is determined for a first memory drive of a set of memory drives and a second utilization level of the plurality of utilization levels that is determined for a second memory drive of the set of memory drives, wherein the first utilization level is more unfavorable than the second utilization level based on the first memory drive of the set of memory drives having first current resource utilization metrics indicating lower resource utilization than second current resource utilization metrics of the second memory drive of the set of memory drives; identify a set of segments required to execute the query, wherein the set of segments is stored in the set of memory drives, wherein the set of memory drives includes the first memory drive and the second memory drive; for each sequential time slice of the plurality of the sequential time slices: identify maximum utilization data for the set of memory drives, wherein the identifying the maximum utilization data includes determining, based on a raw measurement or estimate of throughput of the set of memory drives, the plurality of utilization levels, wherein each utilization level of the plurality of utilization levels corresponds to a corresponding memory drive of the set of memory drives; select a selected one memory drive of the set of memory drives based on the identified maximum utilization data, wherein the selected one memory drive of the set of memory drives is selected based on the selected one memory drive of the set of memory drives having a most unfavorable utilization level of the plurality of utilization levels based on having a highest available utilization of the set of memory drives; retrieve a retrieved one segment of the set of segments stored in the selected one memory drive of the set of memory drives to facilitate one partial execution of a set of partial executions of the query utilizing  the retrieved one segment of the set of segments; and execute the one partial execution of the set of partial executions for the retrieved one segment of the set of segments to generate a result of the query; wherein each segment of the set of segments is retrieved in a corresponding sequential time slice of the plurality of sequential time slices, wherein each partial execution of the set of partial executions is facilitated utilizing a corresponding one of the set of segments, wherein the facilitation of the set of partial executions yields execution of the query (in claims 1, 12, 20).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042. The examiner can normally be reached (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169